 



Exhibit 10.24
AMENDMENT
TO
MANAGEMENT RETENTION AGREEMENT
     THIS MANAGEMENT RETENTION AGREEMENT is entered into on this 13th day of
March, 2008, by and between OLYMPIC STEEL, INC. (the “Company”), and RICHARD T.
MARABITO (“Employee”).
WITNESSETH:
     WHEREAS, the Company and Employee, an officer of the Company, entered into
a Management Retention Agreement on April 26, 2000 (“Agreement”); and
     WHEREAS, the Company and Employee desire to amend the Agreement to increase
the severance compensation following a Change in Control so that it is more
consistent with the continuation of benefits granted to Employee following a
discharge other than for cause under his employment agreement;
     NOW, THEREFORE, effective as of March 13, 2008, the Company and Employee
agree to amend paragraph (a) of Section 7 of the Agreement by the deletion of
said paragraph (a) and the substitution in lieu thereof of a new paragraph
(a) to read as follows:
     “(a) a lump-sum payment, payable within thirty (30) days after the
Termination Date, equal to two (2) times the average of the last three full
calendar years’ Base Salary, Bonus and dollar value of all Employee Benefits
(other than medical, dental, disability and life insurance coverage); and”
     IN WITNESS WHEREOF, the Company and Employee have executed this Amendment
on the date and year first above written.

            OLYMPIC STEEL, INC.
(“Company”)           By: /s/ James B. Meathe         Name:   James B. Meathe   
    Title:   Director     

                  /s/ Richard T. Marabito       Richard T. Marabito     
(“Employee”)     

 